APPLICATION TO ADMIT ACCUSED TO BAIL.
The application filed June 11th, 1929, is denied. The court, unless perhaps in the exceptional case, which the facts alleged in the application do not present, is without authority to grant an application for bail which is not an appeal from the ruling of the court having cognizance of the offense. General Statutes, § 6610.
The amendment to the application of June 13th was not presented to the Justices until after the adjournment of the court for the term and would in due course be considered at the next term of the court. Unless the State's Attorney admits the facts alleged *Page 739 
in the application as amended it would, under the rules, be sent to a State Referee for a finding of facts before we could pass upon it.
That the applicant may be early apprised of the probable ultimate futility of his amended application, we state that if all of the facts alleged be admitted we would incline to the opinion that the court having cognizance of the offense could not upon the facts alleged now admit the accused to bail.
 *Page 1